DETAILED ACTION
In application filed on 05/20/2019, Claims 17-34 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Rowland on 12/15/2021 and 01/03/2022.
The application has been amended as follows:
Claim 17 (currently amended): Acoustofluidic components comprising: 

	 the at least one microfluidic element being arranged in at least one propagation direction of an acoustic wave excited by the acoustic transducer element, wherein the microfluidic elements present have been prepared by a lamination of at least two photolithographically structurable planar elements and subsequent photolithographic structuring on one or more fluidic planes, and wherein said at least two photolithographically structurable planar element is selected from films, film photoresists, glass plates, glass films, or polymer films are present as photolithographically structurable planar elements;
	 and the at least one microfluidic element comprising an at least partial lamination and photolithographic structure comprising:
	 a base, walls, and a top; and at least the top comprises a lamination and photolithographic structure; and
	 the at least one microfluidic element having top thicknesses of 0.01 to 10 times a wavelength of the acoustic wave excited by the acoustic transducer element.
Claim 21 (currently amended): The acoustofluidic components according to claim 17, wherein:  the acoustic transducer elements are present with which wavelengths of less than 1 mm are excited.
Claim 22 (currently amended): The acoustofluidic components according to claim 17, wherein:  the  acoustic transducer elements are present with which wavelengths between 1 m and 500 m are excited.

Claim 29 (cancelled)
Claim 31 (currently amended):  A process for preparing acoustofluidic components in which, on a piezoelectric substrate and/or on a piezoelectric layer on a non-piezoelectric substrate and/or on a non-piezoelectric substrate on a piezoelectric layer, said process comprising: 
	creating either at least one microfluidic element at least partially by a lamination of photolithographically structurable planar elements and subsequent photolithographic structuring on one or more fluidic planes; or applying at least one microfluidic element that has already been prepared at least partially by a lamination of photolithographically structurable planar elements and subsequent photolithographic structuring on one or more fluidic planes, and wherein: films, film photoresists, glass plates, glass films, or polymer films are present as photolithographically structurable planar elements, and, furthermore, 
	applying at least one acoustic transducer element on the substrate and/or the layer; 
	arranging the at least one microfluidic element in at least one propagation direction of an acoustic wave excited by the acoustic transducer element, and
	 preparing the microfluidic elements with top thicknesses that are equal to 0.01 to 10 times the wavelength of the acoustic wave excited by the acoustic transducer element.
Claim 34 (cancelled)

Reasons for Allowance
Claims 17-28 and 30-33 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 17-28 and 30-33 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claims 17 and 31 limitations. 
The closest prior art, Wang (US006881314B1) teaches acoustofluidic components comprising:
at least one microfluidic element (Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘a chamber having at least one inlet port and at least one outlet port; Fig. 1, ‘acoustic-FFF chamber’) and at least one acoustic transducer element (Col. 21, lines 36-41,; ‘AC electrical signals from a signal generator 110; Fig. 1, ref. 110) arranged on (Col. 21, lines 36-41, ; ‘AC electrical signals from a signal generator 110 can be applied to the top surface 90 and bottom surface 100 of the piezoelectric transducer 20 to energize the piezoelectric transducer to produce an acoustic wave in the chamber in the direction normal to surfaces 90 and 100’) a piezoelectric substrate (Col. 31, lines 24-28, ‘ PZT is a type of piezoelectric material and could be used as a piezoelectric transducer; ‘surface being polished to sufficient smoothness, microfabrication methods could be used to fabricate microelectrodes on such piezoelectric substrate’; Col. 3, lines 42-44, ‘at least one piezoelectric transducer’) 
In addition, Wang et al teaches that the at least one microfluidic element (Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘a chamber having at least one inlet port and at least one outlet port; Col.21, lines 40-41, Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘the chamber in the direction normal to surfaces 90 and 100’) being arranged (Col.3, lines 38-39, ‘the chamber in the direction normal to surfaces 90 and 100’) in at least one propagation direction (Col.3, lines 38-39, ‘the chamber in the direction normal to surfaces 90 and 100’) of an acoustic wave excited ( Col. 21, lines 35-43,’energize’) of an acoustic wave excited by the acoustic transducer element (Col. 21, lines 35-43, ‘AC electrical signals from a signal generator 110 can be applied to the top surface 90 and bottom surface 100 of the piezoelectric transducer 20 to energize the piezoelectric transducer to produce an acoustic wave in the chamber in the direction normal to surfaces 90 and 100), wherein the microfluidic elements (Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘a chamber having at least one inlet port and at least one outlet port; Fig. 1, ‘acoustic-FFF chamber’; Col.42, lines 50-54, ‘D.S. Force Balance in Acoustic-FFF, Acoustic-E-FFF and Acoustic-DEP-FFF Chambers’) present have been prepared by ; planar elements (Col. 21, Lines 10-35, Fig. 1, ref. 100, ‘bottom surface’; Col. 21, Lines 10-35,  Fig. 1, refs. 10 and 20, ‘top wall 10 and a bottom wall 20’; Fig. 1, refs. 90, Col. 21, lines 34-35, ‘top surface 90’; Col. 4,  
Wang et al further teaches wherein said at least  planar element (Col. 21, Lines 10-35, Fig. 1, ref. 100, ‘bottom surface’; Col. 21, Lines 10-35,  Fig. 1, refs. 10 and 20, ‘top wall 10 and a bottom wall 20’; Fig. 1, refs. 90, Col. 21, lines 34-35, ‘top surface 90’; Col. 4, lines 45-67, ‘side walls’; Col.5, lines 1-16) is selected from (Col. 21, Lines 10-35, Fig. 1, ref. 100, ‘bottom surface’; Col. 21, Lines 10-35,  Fig. 1, refs. 10 and 20, ‘top wall 10 and a bottom wall 20’; Fig. 1, refs. 90, Col. 21, lines 34-35, ‘top surface 90’; Col. 4, lines 45-67, ‘side walls’; Col.5, lines 1-16) is selected from films, film photoresists, glass plates (Col.5, lines 1-14; Col. 4, lines 45-67, ‘walls of rectangular channel has plate-like shape’) glass films, or polymer films are present as ; planar elements (Col. 21, Lines 10-35, Fig. 1, ref. 100, ‘bottom surface’; Col. 21, Lines 10-35,  Fig. 1, refs. 10 and 20, ‘top wall 10 and a bottom wall 20’; Fig. 1, refs. 90, Col. 21, lines 34-35, ‘top surface 90’; Col. 4, lines 45-67, ‘side walls’; Col.5, lines 1-16) and whereinthe at least one microfluidic element (Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘a chamber having at least one inlet port and at least one outlet port; Col.21, lines 40-41, ; ‘Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘the chamber in the direction normal to surfaces 90 and 100’)  comprising an at least partial ; and photolithographic structure (Col. 5, lines 8-10,  chamber may be constructed of many different materials, for example, glass, polymeric material, plastics, quartz, coated metal) comprising:
a base (Col. 21, Lines 10-35, Fig. 1, ref. 100, ‘bottom surface’), walls (Col. 21, Lines 10-35,  Fig. 1, refs. 10 and 20, ‘top wall 10 and a bottom wall 20’), and a top (Fig. 1, refs. 90, Col. 21, lines 34-35, ‘top surface 90’); and

the at least one microfluidic element (Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘a chamber having at least one inlet port and at least one outlet port; Col.21, lines 40-41, ; ‘Col. 2, lines 56-57, ‘a thin, enclosed chamber’; Col.3, lines 38-39, ‘the chamber in the direction normal to surfaces 90 and 100’) having top thicknesses (Col. 24, lines 4-6, ‘when the top wall or the bottom wall is modified with structures elements of various thickness’; Col. 27 lines 10-14, ‘chamber of 200 micrometer thick’; Col. 32, lines 5-8; Col. 22, lines 40-44’; Col.5 , lines 1-14, ‘thickness of the channel is from about 20 micron to about 10 mm’) of ; a wavelength of the acoustic wave (Col. 5, line 43;Col. 8, lines 60;Col. 12, lines 26; Col. 30, line 13 ) excited by the acoustic transducer element (Col. 21, lines 36-41,; ‘AC electrical signals from a signal generator 110; Fig. 1, ref. 110).
However, Wang (US006881314B1) does not teach or fairly suggests the combination and steps of the limitation:
the microfluidic elements present have been prepared by a lamination of at least two photolithographically structurable planar elements (formed by lamination) and subsequent photolithographic structuring on one or more fluidic planes, and wherein said at least two photolithographically structurable planar element is selected from films, film photoresists, glass plates, glass films, or polymer films are present as photolithographically structurable planar elements; and wherein 

Also, regarding Claim 31, the closest prior art, Wang (US006881314B1) does not teach or fairly suggests the combination as a whole and steps of the limitation of a process for preparing acoustofluidic components in which, on a piezoelectric substrate and/or on a piezoelectric layer on a non-piezoelectric substrate and/or on a non-piezoelectric substrate on a piezoelectric layer, said process comprising: 
	creating either at least one microfluidic element at least partially by a lamination of photolithographically structurable planar elements and subsequent photolithographic structuring on one or more fluidic planes; or applying at least one microfluidic element that has already been prepared at least partially by a lamination of photolithographically structurable planar elements and subsequent photolithographic structuring on one or more fluidic planes, and wherein: films, film photoresists, glass plates, glass films, or polymer films are present as photolithographically structurable planar elements, and, furthermore preparing the microfluidic elements with top thicknesses that are equal to 0.01 to 10 times the wavelength of the acoustic wave excited by the acoustic transducer element.
Therefore Claims 17 and 31 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 17 and 31.  The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797